DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 33, 38 and 42 have been fully considered and are persuasive.  The objection of claims 33, 38 and 42 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(a) and (b)”, with respect to claims 23-43 have been fully considered and are partially persuasive.  The rejection of claims 23-43 has been withdrawn except for claim 43 under § 112(b) since Applicant partially addressed claim 43 and as shown below the Examiner maintains some of the rejection previously presented for claim 43. 

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  it is suggested to change “said group” in lines 9 and 12 to “the respective group” since later on in claim 23 there is .  Appropriate correction is required.
Claim(s) 27 is/are objected to because of the following informalities:  it is suggested to change “the group reception window instances” in line 3 to “the instances of the group reception window” or “the instances of a group reception window”.  Appropriate correction is required.
Claim(s) 28 is/are objected to because of the following informalities:  it is suggested to change “the group reception window instances” in line 3 to “the instances of the group reception window” or “the instances of a group reception window”.  Appropriate correction is required.
Claim(s) 30 is/are objected to because of the following informalities:  it is suggested to change “the instant at which the next” in line 3 to “an instant at which a next”.  Appropriate correction is required.
Claim(s) 31 is/are objected to because of the following informalities:  change “gateway a” in line 4 to “gateway via a” and “the end devices” in lines 11-12 to “end devices in the group” and “sent by end devices” in line 20 to “sent by the end devices”.  Appropriate correction is required.
Claim(s) 32 is/are objected to because of the following informalities:  change “the group acknowledgements” in lines 7 and 10 to “the group acknowledgements of the downlink frames” since claim 31 recites “a group acknowledgement” in line 13 and “a group acknowledgement” in each downlink frame of downlink frames in lines 17-19.  Appropriate correction is required.
Claim(s) 33 is/are objected to because of the following informalities:  change “the group acknowledgements” in lines 6-7 and 13 to “the group acknowledgements of the downlink .  Appropriate correction is required.
Claim(s) 34 is/are objected to because of the following informalities:  it is suggested to change “the next” in line 3 to “a next”.  Appropriate correction is required.
Claim(s) 35 is/are objected to because of the following informalities:  change “group reception window instances” in line 3 to “the instances of the group reception window” or “the instances of a group reception window”.  Appropriate correction is required.
Claim(s) 36 is/are objected to because of the following informalities:  change “the group reception window instances” in lines 2-3 to “the instances of the group reception window” or “the instances of a group reception window”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  change “ULF” in line 2 to “uplink frames” and “the instant at which the next” in line 3 to “an instant at which a next” and “server” in line 6 to “the server”.  Appropriate correction is required.
Claim(s) 41 is/are objected to because of the following informalities:  delete “further” in line 2 and change “allocating” in line 7 to “allocate” and “said group” in lines 10 and 13 to “the respective group” and “acknowledging” in line 17 to “acknowledge” and “by end devices” in line 20 to “by the end devices” and “said instance of the group” in line 21 to “said instance of the instances of the group” and “the uplink” in line 23 to “uplink”.  Appropriate correction is required.
Claim(s) 42 is/are objected to because of the following informalities:  change “a first grouping” in line 16 to “the group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31-38 and 42-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 31, the claim recites “a period P preceding said instances” in line 20. Applicant does not provide support this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner could find within the specification is preceding a singular instance, see e.g., ¶ 60 of the published specification and fig. 6 steps 607-612b. Claims 32-38 fails to resolve the deficiency of claim 31 and are thus rejected under similar rationale. It is suggested to amend similarly to claim 23.
Regarding claim 42, the claim recites “a period P preceding said instances” in lines 19-20. Applicant does not provide support this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner could find within the specification is preceding a singular instance, see e.g., ¶ 60 of the published specification and fig. 6 steps 607-612b. It is suggested to amend similarly to claim 23.
Regarding claim 43, the claim recites “a period P preceding said instances” in line 19. Applicant does not provide support this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner could find within the specification is preceding a singular instance, see e.g., ¶ 60 of the published specification and fig. 6 steps 607-612b. It is suggested to amend similarly to claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23-30, 39-41 and 43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the uplink frames received from end devices" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 24-30 and 39 fails to resolve the deficiency of claim 23 and are thus rejected under similar rationale. Claim 40 recite similar limitations of claim 23 and is thus rejected under similar rationale. It is suggested to tie “the uplink frames” in line 16 to “uplink frames” in line 14 and “end devices” in line 16 to “the plurality of end devices” in line 14
 Claim 41 recites the limitation "the uplink frames received from end devices" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend similarly as proposed for claim 23 above.
Regarding claim 43, it is unclear what “the end device” in line 3 is referring to since there are multiple end devices in claim 41, which claim 43 has incorporated features of. Furthermore, it is unclear how there is “end device comprises: circuitry configured to: transmit the uplink frames” in lines 3-6 when claim 41, which claim 43 has incorporated features of, recite “receive uplink frames coming from the plurality of end devices” and “the uplink frames received from end devices in said group”. Furthermore, it is unclear what “said group” in lines 10 and 18 are referring to since claim 41 recite “a group” and claim 43 recites two instances of “a group”. Additionally, it is unclear what “the instances of the group reception window” in lines 11-13 and 16-17 are referring to since claims 41 and 43 each recite at least one instances of the group reception window. Additionally, it is unclear what “said uplink frames” in lines 6, 16 and 21 are referring to since claim 41, which claim 43 incorporated features of, recite “receive uplink frames coming from the plurality of end devices” and “the uplink frames received from end devices in said group”. Additionally, it is unclear what “said instances of the group reception window” in line 19 is referring to since claims 41 and 43 each recite at least one instances of the group reception window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476